internal_revenue_service number release date index number ------------------------------------- ---------------------------- --------------------------------- --------------------- ------------------------------ - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-102202-04 date april legend deceased ------------------------ spouse ------------------------ trust -------------------------------------- date ------------------------- date ---------------- date ----------------------- amount ------------- amount --------------- amount ---------- amount ---------- amount ----------- amount ----------------- amount --------------- dear ---------------- on your behalf in which you request rulings under sec_2056 of the internal_revenue_code decedent had created a revocable_trust trust and executed his will on date sec_2 of decedent’s will provides for the payment of all debts taxes and administration_expenses sec_3 provides this is in response to a letter from your authorized representative dated january you represent the facts to be as follows decedent died testate on date plr-102202-04 i give the remainder of my estate to the trustee then acting under a_trust executed by me today to be administered and distributed upon the terms of that agreement as it now exists or is later amended sec_4 paragraph of decedent’s will gives the personal representative of decedent’s estate the following power to make tax elections appropriate for my estate_planning objectives and to reduce taxes including but not limited to b electing to have all or a portion of any transfer for my wife’s benefit qualify for the marital_deduction section paragraph b of trust provides as follows after my death this trust shall continue for the benefit of my wife if she survives me and my children as provided in the family_trust paragraph d however if my estate exceeds the amount which would be exempt from federal estate_tax and if my wife survives me and some marital_deduction is needed to eliminate the federal estate_tax or reduce it to the lowest possible amount then this trust shall divide into a marital trust paragraph c and the family_trust i intend that the family_trust be the amount that is exempt from federal estate_tax and the remaining assets be allocated to the marital trust to use the marital_deduction to eliminate or minimize the federal estate_tax therefore if my wife survives me the trustee shall allocate to the family_trust the largest pecuniary amount possible which will not increase the federal estate_tax taking into consideration the credit_for_state_death_taxes only if this does not increase the state_death_taxes this amount may be satisfied in cash or in specific assets shall have a value on the date or dates of distribution equal to the amount determined by this paragraph and shall include all assets which do not qualify for the marital_deduction the remaining assets shall be allocated to the marital trust the executor for decedent’s estate filed form_706 united_states estate and generation-skipping_transfer_tax return on date decedent’s lifetime taxable_gifts exceeded the estate_tax exemption equivalent and thus no family_trust was created on schedule m of decedent’s form_706 the executor made a qualified terminal interest property qtip_election by listing the following schedule a schedule b schedule c schedule d schedule e schedule f schedule i amount amount amount amount amount amount amount you have requested the following rulings subsequent to the filing of decedent’s form_706 additional assets were plr-102202-04 the assets listed on schedule m comprise with the exception of schedule e for jointly- owned property of the gross value of the assets listed on these schedules discovered the additional assets should have been reported on schedule b of the form_706 in addition subsequent to the audit of decedent’s estate_tax_return an adjustment was made that increased the value of assets reported on schedules b and f whether under sec_2056 executor made a timely qualified_terminable_interest_property election for of the value of the assets reported on schedules b and f of decedent’s estate_tax_return whether the qualified_terminable_interest_property election fraction applies to all assets reported on schedule b and schedule f of decedent’s estate_tax_return regardless of whether the assets were originally reported on decedent’s estate_tax_return or whether the amount or value of the assets on schedules b and f were subsequently increased as a result of an audit law and analysis decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving souse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies a marital_deduction for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse case of qualified_terminable_interest_property for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving souse and for purposes of sec_2056 no part of such property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides an exception to this terminable_interest_rule in the sec_2001 imposes a tax on the transfer of the taxable_estate of every in the instant case the trust instrument directed that if spouse survived sec_20_2056_b_-7 provides that an election may be revoked or sec_2056 provides that the election to treat property as qtip sec_20_2056_b_-7 of the estate_tax regulations provides that the plr-102202-04 under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date modified on a subsequent return filed on or before the due_date of the return including extensions actually granted if an executor appointed under local laws has made an election on the return of tax imposed by sec_2001 with respect to one or more properties no subsequent election may be made with respect to other properties included in the gross_estate after the return of tax imposed by sec_2001 is filed decedent trust was to be divided based on a formula into the family_trust and the marital trust as discussed above based on this formula under the terms of trust all of the assets in decedent’s gross_estate other than jointly-owned property passed to the martial trust consistent with decedent’s intent as set forth in decedent’s will and the trust instrument the executor made a qtip_election under sec_2056 on decedent’s timely filed estate_tax_return the assets for which the election was made were described by listing on schedule m the following schedule a with amount schedule b with amount schedule c with amount schedule d with amount schedule e with amount schedule f with amount and schedule i with amount with the exception of schedule e for jointly-owned property schedule m reflected of the gross value of the assets listed on these schedules and of the projected marital trust value at the time the form_706 was filed the qtip_election was therefore made with respect to of the amount passing to the marital trust under the terms of the trust instrument neither the omission of an asset nor the increase in the value of the gross_estate pursuant to an audit affects the portion with respect to which the qtip_election is made in this case instead these changes affect the amount but not the percentage election on the original estate_tax_return therefore based on the facts submitted and the representations made we conclude that the executor of decedent’s estate made a timely qtip_election with respect to of the value of the assets reported on schedules b and f of decedent’s estate_tax_return and the qtip_election applies to all assets reported on schedule b and schedule f of decedent’s estate_tax_return including those assets not originally reported on decedent’s estate_tax_return and including the amount or value of the assets on schedules b and f which were subsequently increased as a result of the audit of decedent’s estate_tax_return except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on filed with this office a copy of this plr-102202-04 tax consequences of the transaction under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives enclosure copy for purposes cc lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries sincerely
